Citation Nr: 0209592	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June to December 1987, 
and from January to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2. The veteran's only service-connected disability is 
schizophrenia, evaluated as 100 percent disabling.

3. The schizophrenia does not render the veteran so helpless 
as to be unable to care for himself, protect himself from 
the hazards incident to his environment or attend to the 
needs of nature, nor does it prevent him from leaving his 
home.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or upon housebound status have not been met.  
38 U.S.C.A. §§ 1114(l), (s) (West Supp. 2001); 
38 C.F.R. §§ 3.350, 3.351 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's only service-connected disability is 
schizophrenia, evaluated as 100 percent disabling.  
Historically, the veteran's schizophrenia has been manifested 
by hallucinations, poor concentration and paranoia. 

A report of private hospitalization dated in March 1992, 
notes a recent, prior admission.  At the time of such 
admission the veteran was nearly catatonic and was noted to 
have been unable to eat, and to be socially withdrawn and 
inattentive to his personal needs and hygiene.  The veteran 
was re-admitted after he ceased to take his maintenance 
medications.  The hospital report includes note of the 
veteran's reluctance to have treatment forced on him.  He was 
discharged to home with an agreement to take his medications 
and to seek treatment.

At the time of a VA examination conducted in March 1994, the 
veteran complained that voices "bother me a lot."  He 
reported he had resigned from his employment because he could 
not deal with people.  During the interview the veteran was 
fully alert and oriented, with good personal dressing and 
grooming.  He evidenced some looseness of associations, but 
denied suicidal or homicidal ideations or plans.  He reported 
spending his time watching television or sleeping.  The 
examiner determined the veteran to be capable of managing his 
own finances and noted a significant impairment in personal, 
social and occupational functioning.

Records from Southeast Community Mental Health Center dated 
from 1993 to 1995 reflect ongoing psychiatric treatment of 
the veteran.  The veteran continued to complain of vague 
voices and also described nightmares.  He consistently denied 
suicidal or homicidal ideation or any desire to hurt someone.  
He was consistently noted to be neatly groomed and dressed 
and fully oriented.

VA outpatient records dated in 1995 reflect evaluation of 
multiple physical complaints.  Several entries pertain to the 
veteran's psychiatric complaints of nightmares and hearing 
voices.  No suicidal or homicidal ideation was noted.

Records from Southeast Community Mental Health Center dated 
in January 1996 show the veteran was being seen by VA for 
continued psychiatric treatment and prescribed medications.  
He was well groomed and cooperative during the interview, 
without any evidence of suicidal or homicidal ideation.  He 
was assessed as having fairly good judgment.

At the time of VA examination conducted in January 1996, the 
veteran voiced complaints such as fatigue, malaise, skin 
problems, joint problems, difficulty breathing and hair loss.  

In January 1996, the veteran's mother indicated the veteran 
required aid and attendance as he was reluctant to eat 
properly without supervision.

A VA mental disorders examination was conducted in June 1996.  
The veteran reported hearing voices, usually demeaning in 
nature.  He was alert and oriented during the interview, 
cooperating with the examiner and volunteering information.  
His personal hygiene was described as unkempt.  He denied 
current hallucinations and also denied any significant 
disturbance of appetite.  The examiner stated the veteran 
showed good awareness of his illness and need for treatment.  
He was deemed capable of managing his finances.

VA outpatient records dated in 1996 reflect that the veteran 
continued to take psychiatric medications and to maintain 
relationships with his mother, his brother and a girlfriend.  
No suicidal or homicidal ideation was noted.

At the time of examination in October 1997, the veteran 
reported that he heard voices saying good and bad things 
about himself.  He reported he was afraid people would harm 
him.  As a result he indicated he was afraid to leave his 
house.  He indicated that since the last six months in 1996 
he had had suicidal thoughts.  He reported sleeping for up to 
twelve hours per day, plus naps.  He was well groomed at the 
time of the interview and fully oriented.  He was deemed 
capable of maintaining his personal hygiene and other 
activities of daily living and of managing his finances.  A 
Social Work Service History and Assessment also completed in 
October 1997 notes the veteran continued to live with his 
mother; he denied having a relationship with anyone other 
than his mother.  

VA outpatient records dated in 1997 note the veteran's report 
of seeing his girlfriend often.  He was noted to participate 
in activities such as going to church on weekends.  No 
homicidal or suicidal ideation was noted.  The veteran was 
noted to be no problem at home and to be fully oriented and 
competent.

In a statement received in March 1998, the veteran expressed 
concern about dying as his voices would tell him not to eat 
and that it was only with his mother's urging that he was not 
starving himself.  

On a Form 9 received June 16, 1998, the veteran claimed he 
was unable to feed himself or attend to the wants of nature 
due to extreme weakness.  That same date the RO received a 
completed Form 21-2680, "Examination for Housebound Status 
or Permanent Need for Regular Aid and Attendance."  That 
form was signed by L.W., M.D.  Relevant to whether the 
veteran was accompanied to the examination, the "No" box 
was checked and then crossed out.  The "Yes" box was then 
checked and the entry line notes the veteran was accompanied 
by T.H.  Also noted was that the veteran complained of 
stiffness and weakness.  No restrictions of the extremities 
were indicated, except that the veteran "must be fed."  The 
veteran was noted to be able to walk without the assistance 
of another person.  A diagnosis of "myalgia arthralgia" was 
reported.  The box "Daily Skilled Services Not Indicated" 
had been checked and then crossed out, with an "X" then 
placed in the box "Veteran Requires the Daily Personal 
Health Care Services of a Skilled Provider Without Which the 
Veteran Would Require Hospital, Nursing Home or Other 
Institutional Care."  Schizophrenia was not mentioned.

VA outpatient records dated in 1998 continue to show the 
veteran to be fully oriented and cooperative, without signs 
of suicidal or homicidal ideation.  

At the time of examination in March 2000, the veteran 
reported signs and symptoms similar to those documented on 
prior examinations.  It was noted that since the last 
examination the veteran's functioning had been marginal, with 
resulting isolative behavior, daily hallucinations and a lack 
of motivation.  He reported spending his days home alone, 
sleeping or watching television.  He indicated he was able to 
fix simple meals or to bathe without assistance.  He stated 
that he shaves only with the assistance of his mother.  He 
reported he visited with male friends at least once a month 
and stated that occasionally he would drive to the store to 
get cigarettes.  He appeared alert, fully oriented and well 
groomed.  The examiner noted that the veteran excused himself 
to use the restroom and reappeared with no evidence of 
spills, etc.  The veteran denied hallucinations on the day of 
the interview and denied suicidal or homicidal ideation.  His 
insight was stated to be fair.  The diagnosis was 
schizophrenia.  

The March 2000 examiner determined the veteran to be 
competent for financial purposes, but noted some impairment 
in managing daily self-care, to include a limited capacity to 
protect himself from the risk of his daily environment when 
he was actively psychotic.  It was determined the veteran 
would benefit from aid and attendance services and treatment 
programs in the community.  The examiner checked the box on 
the housebound/aid and attendance form indicating that daily 
skilled services were not indicated.  

The record contains a comprehensive VA examination report 
dated in February 2001.  The examiner reviewed the veteran's 
claims file and psychiatric progress notes.  The veteran had 
had no psychiatric hospitalizations since his last 
examination in March 2000.  He was followed as an outpatient, 
but as noted by the February 2001 examiner, progress notes 
document no suicidal attempts or gestures and, in fact, it 
was noted that the veteran appeared to display some 
improvement in psychiatric symptomatology since his anti-
psychotic medications had been adjusted.  The veteran 
reported having been dropped off for the examination by a 
lady friend.  He also indicated that his mother took care of 
his finances.  He indicated he was living with his mother who 
left for work early in the morning and returned home by three 
in the afternoon.  He described daily activities such as 
sleeping, watching television or visiting with friends.  He 
also indicated he would spend the night with a lady friend up 
to three times per week.

The veteran stated that he did not leave the house alone as 
he was afraid others would hurt him.  He described sleep 
disturbances and an erratic appetite.  He reported being 
afraid to cook on the stove because voices would tell him to 
burn himself.  He also reported he was able to feed and bathe 
himself but would only shave when someone was there with him 
because voices would tell him to cut himself.  

Examination revealed the veteran to be alert, oriented, and 
fairly groomed.  His speech was coherent and relevant.  He 
was goal-oriented and maintained intermittent direct eye 
contact.  The examiner noted the veteran's report of having 
had paranoid ideations during the interview.  He displayed 
insight into the importance of taking his medications and 
denied suicidal or homicidal ideations during the interview.  
He was anxious.  The examiner noted the veteran had been able 
to walk alone from the parking lot into the building and to 
the second floor where the clinic was located.  

The examiner opined the veteran was not capable of managing 
his finances.  Based on review of the veteran's progress 
notes the February 2001 examiner noted no active suicidal or 
homicidal ideations since April 2000 and that the last 
psychiatric hospitalization had been in 1992.  The examiner 
specifically noted that current medications were helpful in 
controlling the veteran's hallucinations and to provide him 
with a slightly better insight to protect himself from 
hazards incidental to his environment.  The examiner 
recognized that the veteran was likely to decompensate if he 
was non-compliant with medications or if he were to stop 
taking medications against medical advice.  

On the form pertinent to examination for housebound status or 
permanent need for regular aid and attendance, the veteran 
was noted to have no nutrition restrictions, a normal steady 
gait, no restrictions of the upper or lower extremities, or 
spine, trunk or neck.  The examiner noted the veteran helped 
his mother with chores, visited with friends and spent time 
away from home with a female friend.  Also noted was the 
veteran's ability to bathe, feed and dress himself and to 
prepare simple meals.  The conclusion was that daily skilled 
services were not indicated in the veteran's case.

In a Form 9, received in August 2001, the veteran reported 
having recently had suicidal thoughts.  He stated he had lost 
20 pounds as voices told him to stop eating.  He indicated a 
reluctance to be hospitalized out of fear.  He stated he 
constantly needed a person around him, even though he was 
afraid of people.  He stated he would be invaded and 
destroyed at night if he were alone.  

Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing entitlement to special monthly 
compensation based on the need for aid and attendance or 
housebound status.  The RO has also advised the veteran as to 
the evidence considered and the reasons for its 
determinations.  In addition the RO has afforded the veteran 
appropriate examinations.  Neither the veteran nor his 
appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Accordingly, the 
Board finds that the facts pertinent to this claim have been 
properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

The veteran argues that special monthly compensation is 
warranted.  He argues that his ability to care for himself or 
to leave his house without the assistance of another person 
is compromised during periods of active schizophrenic 
psychosis.  He cites to suicidal thoughts such that a person 
must watch him shave, and also reports hearing voices telling 
him to burn himself or something when using the stove.  He 
complains of a fear of being alone.

An award of special monthly compensation based on housebound 
status requires either that the veteran have additional 
service-connected disability or disabilities independently 
rated at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving a 
different part of the body, or that he be permanently 
housebound by reason of the service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(i).

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2001).

The Board first notes that the veteran's only service-
connected disability is schizophrenia, evaluated as 100 
percent disabling.  In addition, the evidence demonstrates 
that the service-connected disability has not rendered him 
housebound or in need of the regular aid and attendance of 
another person. 

The private and VA outpatient records, as well as VA 
examination reports, mostly note the veteran to be fully 
oriented, to show good judgment and understanding as to his 
illness, and to be competent to handle his finances.  
Although medical care providers recognize a measure of 
impairment in daily functioning due to psychiatric symptoms, 
the veteran is opined to maintain his ability to function 
independently in his activities of daily living.  In fact, 
medical documentation, to include the veteran's own 
statements made in connection with examinations, show him to 
spend the day alone while his mother is at work, without 
incident.  He is reported to be able to make simple meals for 
himself and to dress himself and attend to the wants of 
nature.  Also, he has reported spending time outside of the 
home, such as at a girlfriend's house, or at church on the 
weekend.  With respect to complaints of the veteran not 
eating without his mother's urging and supervision, there is 
no medical evidence that he is starving himself or otherwise 
experiencing negative effects of his eating habits.

Significantly, multiple examiners have considered the 
veteran's psychiatric history, to include his complaints of 
being afraid to leave his house, or to have suicidal 
thoughts.  After specifically considering such history, the 
October 1997 examiner deemed the veteran capable of 
maintaining his personal hygiene and other activities of 
daily living.  Moreover, although the March 2000 examiner 
noted the veteran's marginal functioning, it was still noted 
he was able to fix his own meals and to bathe and to visit 
with friends.  He remained fully oriented, without suicidal 
or homicidal ideation, and, despite noting some impairment in 
daily functioning and protective abilities during periods of 
active psychosis, the examiner did not opine that the veteran 
required the aid and attendance of another person on a 
regular basis.  At most, community programs were recommended 
as being potentially helpful to the veteran.

Here the Board acknowledges the form received in June 1998 
indicating the veteran did require aid and attendance.  The 
Board notes some reason to question the credibility in that 
form, in that both "YES" and "NO" have been checked in 
multiple places, the response having been changed.  In any 
case, that form indicates only arthralgia/myalgia as causing 
stiffness and thus being the reason for any required 
attendance.  It does not provide any assessment that by 
reason of his service-connected disability the veteran 
requires regular assistance for daily living or that he is 
unable to leave his house due in whole or part to his 
service-connected disability.  As such, the Board finds such 
to be without probative value in determining the veteran's 
entitlement to special monthly compensation herein.

The Board instead finds the February 2001 examination report 
the most probative medical evidence of record.  The opinions 
contained therein are based upon review of the veteran's 
longitudinal history.  The noted examination findings are 
consistent with those shown in the outpatient reports and 
other mental disorder examination reports of record.  Again, 
although recognizing the veteran's potential for 
decompensation when non-compliant with his medication, the 
examiner did not conclude that the veteran required aid and 
attendance on a regular basis.

The competent medical evidence is consistent in showing the 
veteran capable of functioning independently, such as 
adequately performing his own grooming and ensuring daily 
necessities are taken care of, and also showing him able to 
leave the home to spend time with friends.  As the evidence 
does not show him to be substantially confined to his 
dwelling or so helpless or bedridden that he requires the 
assistance of another person for the activities of daily 
living, special monthly compensation based on housebound 
status or the need for aid and attendance is not warranted.


ORDER

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or upon 
housebound status is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

